DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 6/28/2021.  Claims 23, 25-27, 33, 40, and 42 remain pending.  The previous claim interpretations under 112(f) remain.  The new ground(s) of rejection below are due to applicant’s amendment.  This action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites that the guiding device is provided with the valve nozzle opening which is adapted for the inflow of fluid into the valve nozzle.  This appears to be shown as numeral(s) 24 in figure 1c.  However, claim 23 recites that the nozzle opening is located outside the fluid chamber, which does not appear to correspond.  Element 14 would appear to correspond to the nozzle opening that is outside outflow of fluid from the valve nozzle when the magnet is in the open position.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claim(s) 23, 25, 27, 33, 40, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanigan et al. (U.S. 2015/0014558).
Lanigan discloses a valve nozzle assembly (in particular the multiple valves within an array shown in figures 18A-18B that are comprised of numerous valves 10 from figures 1B-1D and the shuttle from figure 6A, see para. 107 describing the array including the valve of any embodiment described therein) comprising: a tray (20) with a fluid chamber (the chamber within 20 in fig. 1B); and a number of valve nozzles (12, 14, see also the plurality for the array of Fig. 18A-18B) arranged in a predetermined pattern, wherein each of the valve nozzles includes: at least one coil (34), wherein the at least one coil: is integrated in at least one printed circuit board (18) mounted above or below the tray (fig. 1B); or includes at least one upper coil (34 at the upper part of Fig. 1B) and at least one lower coil (34 at the lower part of Fig. 1B), wherein the at least one upper coil is integrated in at least one printed circuit board (18 at the upper part of Fig. 1B) mounted above the tray and the at least one lower coil is integrated in another at least one printed circuit board (18 at the lower part of Fig. 1B) mounted below 
Regarding claim 25, Lanigan further discloses wherein each of the valve nozzles further includes a guiding device (23) for the magnet, wherein the guiding device is adapted for guiding the magnet between the closed and the open position (paras. 58 and 71).
Regarding claim 27, Lanigan further discloses wherein the magnet and the guiding device are arranged in the tray (best shown in fig. 1B, within the overall footprint of the tray that forms a box, which includes 16 and 23).
Regarding claim 33, Lanigan further discloses wherein each of the valve nozzles further includes a securing element (such as the surface(s) of 14 and 12 that face the shuttle, which is interpreted to be a functional equivalent to the applicant’s securing element interpreted above under 112(f)) adapted to move the magnet towards the closed position and secure the magnet in the closed position, when the magnetic field from the at least one coil is turned off (para. 59-61, when the magnetic field is turned off, these surface(s) still provide an attractive static magnetic force to the magnetic shuttle, keeping the shuttle in place).

Regarding claim 42, Lanigan further discloses wherein the at least one coil is configured to control the movement of the magnet from both the closed to the open position and from the open to the closed position (paras. 59-61).

Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive. 
Beginning on page 7, the applicant argues that the Lanigan reference does not disclose a nozzle inlet in the fluid chamber or a nozzle opening located outside the fluid chamber.  The examiner respectfully disagrees as each of 12 and 14 in Lanigan have openings toward the center of the device that are located within the fluid chamber.  Further, the outlet opening spaced at the opposite end of numeral 22 from the center of the device forms a nozzle opening that is located outside the fluid chamber.
For at least these reason(s), applicant’s arguments have not been found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753